wDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 07/02/2021.
Claim Rejections - 35 USC § 112
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites that the first portion of the first vertical via has an upper portion and lower portion with different tapering rates described in Applicant’s Fig. 4-6 and ¶ 0060. This is mutually exclusive to the configuration with straight sidewalls shown in Fig. 7 and described in ¶ 0059 as a continuous tapering rate. Claim 1, from which claim 12 depends, requires said continuous tapering. Claim 12 is, therefore, indefinite as one having ordinary skill in the art would not know how to resolve these apparent contradictions.
	For the purposes of the Office Action, claims 12-16 are interpreted as allowing the first and second tapering rate to be the same. 
	Claims 13-16 depend from claim 12 and are, therefore, also rejected.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-5, 7-9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2008/0247226 A1; hereinafter “Liu”) in view of Lee et al (US 2010/0105169) and Liu et al. (US 7,852,658 B1; hereinafter ‘658).
Regarding claim 1, Liu discloses a semiconductor structure (Fig. 1A) comprising:
a first electrical contact layer (37; although Liu does not explicitly disclose the composition of the electrical contact, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the first electrical contact as a first metallization layer because of the well-known electrical properties of metals) disposed on a semiconductor stack on a substrate (“silicon on sapphire”; ¶ 0022), the first metallization layer including a first metallization contact (rightmost 37);
a second electrical contact layer (layer containing 18, 20, and 35; although Liu does not explicitly disclose the composition of the electrical contact, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the second electrical contact as a second metallization contact within the second metallization layer because of the well-known electrical properties of metals) disposed on the first metallization layer, the second metallization layer including a second metallization contact (rightmost 35), and a dielectric layer (unlabeled in Fig. 1A, corresponding to 56 in Fig. 5E) vertically interposed between the first and second metallization layers;
a first single vertical via hole (rightmost hole containing 16, 18, 20) in the second metallization layer, the first single vertical via hole interconnecting, through the dielectric layer, the first and second metallization contacts, wherein the via hole has a smaller diameter (diameter at 30) nearer to the substrate and a larger diameter (diameter at 20) farther from the substrate; and
inside the first single vertical via hole, a phase change material non-volatile memory (20) vertically interposed under an upper electrode (18), in the first single vertical via hole, the upper electrode electrically connected to the second metallization contact.

Liu does not disclose a lower electrode as claimed. However, ‘658 discloses that as an alternative to just a phase change material with an upper electrode (e.g., Fig. 34) a lower electrode may further be included (3520 in Fig. 38). There is a benefit to using this lower electrode as is allows current to spread more easily across the bottom of the phase change material. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a lower electrode into the tapered first portion of the first single vertical via hole in the second metallization layer for this benefit.
Regarding claim 2, Liu further discloses a second single vertical via hole (leftmost via hole containing 16, 18, 20), separate from the first single vertical via hole, vertically interconnecting through the dielectric layer a third metallization contact (leftmost contact 37) in the first metallization layer with a fourth metallization contact (leftmost contact 35) in the second metallization layer.
Regarding claim 3, the first single vertical via hole and the second single vertical via hole are located adjacent to each other.
Regarding claim 4, the first single vertical via hole interconnecting, through a first opening in the dielectric layer (see Fig. 1A), the first metallization contact in the first metallization layer with the second metallization contact in the second metallization layer, and the second single vertical via hole interconnecting, through a second opening in the dielectric layer (see Fig. 1A), the third metallization contact in the first metallization layer with the fourth metallization contact in the second metallization layer.
Regarding claim 5, the dielectric layer separates the second metallization layer from the first metallization layer (see Fig. 1A).
	Regarding claim 7, the structure further includes a PCM heater element (rightmost 22) disposed in close thermal coupling with the lower electrode (see Fig. 1A).
	Regarding claim 8, the PCM heater element is disposed in the first single vertical via hole and is electrically connected to the lower electrode (see Fig. 1A).
	Regarding claim 9, the structure comprises:
	a second single vertical via hole (leftmost via containing 16, 18, 20, 35, and 37), separate from the first single vertical via hole, vertically interconnecting through the dielectric layer a third metallization contact (leftmost 37) in the first metallization layer with a fourth metallization contact (leftmost 35) in the second metallization layer; and
	wherein the first single vertical via hole and the second single vertical via hole are substantially a same vertical height in the second metallization layer (see Fig. 1A).
	Regarding claim 11, the lower electrode is electrically connected through the first single vertical via hole with the first metallization contact in the first metallization layer, and the upper electrode is electrically connected through the first single vertical via hole with the second metallization contact in the second metallization layer (See Fig. 1A).
	Regarding claim 12, the first single vertical via hole of Liu can be divided into an upper via portion (portion containing 18 and 20) disposed on top of a lower via portion (portion around the lower electrode in the device of the combination), wherein the upper and lower portions comprises upper and lower vertical sidewalls, respectively, tapered downward at first and second positive tapering rates, which are equal (see rejection of claim 1, above).
	Regarding claim 13, the upper via portion of the first single vertical via hole includes therein the upper electrode and the phase change material non-volatile memory (see Fig. 1A).
Regarding claim 14, the lower via portion of the first single vertical via hole includes the lower electrode (See discussion in the rejection of claim 12, above).
Regarding 15, in the device of the combination, the upper vertical sidewalls of the upper via portion are tapered downward at the first tapering positive rate from the second metallization contact to a start of the lower via portion and the lower via portion comprises lower vertical sidewalls (sidewalls around 28) tapered downward at the second positive tapering rate to the first metallization contact, the first tapering rate being equal to the second positive tapering rate (see Rejection of claim 12, above).
Regarding claim 16, in the device of the combination, the device will further comprise a second single vertical via hole (leftmost via) separate from the first single vertical via hole, vertically interconnecting through the dielectric layer a third metallization contact in the first metallization layer with a fourth metallization contact in the second metallization layer (see Fig. 1A), and wherein the second single vertical via hole comprises vertical sidewalls tapered downward at the first tapering rate from the fourth metallization contact in the second metallization layer to the first metallization contact in the first metallization layer.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Lee and ‘658 as applied to claim 1 above, and further in view of Lee (US 2008/0296554 A1).
Regarding claim 6, although not shown, Liu discloses that the structure can comprise transistors to control the device (¶ 0039). Liu does not explicitly disclose that these transistors are field effect transistors.
However, it is well-known in the art to use field effect transistors as electronic devices in circuit on a substrate supporting the circuit (¶ 0037 of Lee). There is a benefit to using individually controllable field effect transistors for each via in that it allows for individual operation of the different phase change memory components. It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of field-effect transistors connected through the vias (including a first field effect transistor electrically connected through the first single vertical via hole with the lower electrode) disposed on the substrate for this benefit.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Lee, and ‘658 as applied to claim 1 above, and further in view of Jeong et al. (US 2010/0072453 A1)
Regarding claim 10, Liu does not disclose a dielectric liner. However, it is well known in the art to form dielectric liners around phase change materials to act as diffusion barriers (¶ 0036 of Jeong et al.).  There is a benefit to using such liners as they reduce the likelihood of potentially damaging diffusion from occurring between the sensitive elements in the device. It would have been obvious to one having ordinary skill in the art at the time of the invention to use such dielectric liners around the phase change material of Liu (that is, within the first single vertical via hole directly contacting the vertical sidewall surfaces of the first single vertical via hole) for this benefit.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/C.A.C/Examiner, Art Unit 2815